UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 10, 2013 GREEN HYGIENICS HOLDINGS INC. (Exact name of registrant as specified in its charter) Nevada 000-54338 26-2801338 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 1937 Pendrell Street, Suite 1004, Vancouver, B.C., Canada V6G 1T4 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:1-855-922-2368 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review CORRECTION OF AN ERROR It became necessary for the Company to restate its previously issued interim financial statements for the six months ended January 31, 2013 for matters related to the following accounts: loans payable, stock payable and deficit. The accompanying financial information for the six months ended January 31, 2013 have been restated to reflect the corrections in accordance with ASC Topic 250, Accounting Change and Error Corrections. Per the Company’s debt settlement agreements consummated during its third quarter ended April 30, 2013, a conversion feature was added and agreed to for a settlement of $50,000 in debt prior to February 1, 2013. The conversion feature resulted in a benefit of $204,000 on recognition of the fair market value of the common shares to be issued on conversion, resulting in a loss on conversion of $154,000, increasing the deficit at January 31, 2013 by $154,000, increasing stock payable by $204,000 at January 31, 2013 and reducing loans payable by $50,000 at January 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GREEN HYGIENICS HOLDINGS INC. /s/ Dave Ashby Dave Ashby President and Director Date: June 10, 2013
